Citation Nr: 0823048	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-12 134	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for residuals of a right knee injury with degenerative joint 
disease and chondromalacia with limitation of flexion. 

2. Entitlement to an initial rating higher than 10 percent 
for intra-articular ganglion cysts of the right knee 
associated with the posterior cruciate ligament and an 
undersurface tear of the lateral meniscus with limitation of 
extension. 

3. Entitlement to an initial effective date earlier than 
April 30, 2007, for the grant of service connection for 
intra-articular ganglion cysts of the right knee associated 
with the posterior cruciate ligament and an undersurface tear 
of the lateral meniscus. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and M.H.  
ATTORNEY FOR THE BOARD
J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1989 to November 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing 
is in the record. 

In August 2007, the case was remanded for further 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).

While on appeal in a rating decision in December 2007, the RO 
granted service connection for intra-articular ganglion cysts 
of the right knee associated with the posterior cruciate 
ligament and an undersurface tear of the lateral meniscus and 
assigned a separate 10 percent rating, effective April 30, 
2007.

In April 2008, the veteran expressed disagreement with the 
effective date assigned for service connection for the intra-
articular ganglion cysts.  As the RO has not yet issued a 
statement of the case as to the notice of disagreement to the 
effective date for service connection, the Board is required 
to remand the claim.  Manlicon v. West, 12 Vet. App. 238 
(1999).



Accordingly, the claim of an initial earlier effective date 
for the grant of service connection for intra-articular 
ganglion cysts of the right knee is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The residuals of a right knee injury with degenerative 
joint disease and chondromalacia is manifested by flexion 
limited to 85 degrees with pain on movement without 
subluxation or lateral instability.   

2. The intra-articular ganglion cyst of the right knee 
associated with the posterior cruciate ligament is manifested 
by extension limited to 5 degrees with pain on movement.


CONCLUSIONS OF LAW

1. The criteria for an initial schedular rating higher than 
10 percent for residuals of a right knee injury with 
degenerative joint disease and chondromalacia with limitation 
of flexion have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5010, 5260, 5257 (2007).  

2. The criteria for an initial rating higher than 10 percent 
for intra-articular ganglion cyst of the right knee 
associated with the posterior cruciate ligament with 
limitation of extension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5010, 5261 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.   
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  


On the claims for increase, the RO provided pre-adjudication, 
content-complying VCAA notice by letter, dated in May 2004, 
on the underlying claim of service connection for a right 
knee disability.  Where, as here, service connection has been 
granted and initial ratings have been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for initial higher ratings for the right knee.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained relevant VA and 
private records and has afforded the veteran VA examinations.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Factual Background 

The service medical records disclose that the veteran 
sustained a right knee injury during service.  In August 
1998, an arthroscopy revealed chondromalacia, which was 
debrided.  

After service, the veteran filed his original and current 
claim for a right knee disability in May 2004. 

In a rating decision in October 2004, the RO granted service 
connection for residuals of a right knee injury with 
degenerative joint disease and chondromalacia and assigned a 
10 percent rating under Diagnostic Codes 5010 and 5260. 

While on appeal in a rating decision in December 2007, the RO 
granted service connection for intra-articular ganglion cysts 
of the right knee associated with the posterior cruciate 
ligament and an undersurface tear of the lateral meniscus and 
assigned a separate 10 percent rating under Diagnostic Codes 
5010 and 5261. 

Current Claim 

On VA examination in July 2004, the veteran complained of 
chronic sharp, stabbing right knee pain, which occurred 
daily, that made his knee buckle.  The pain was made worse on 
stairs and whenever he had poor positioning when he walked, 
stepped, or sat.  The veteran stated that the pain lasted two 
to three hours, which was relieved with rest and by elevating 
his leg.  He stated that he used a knee brace, which helped 
somewhat.  He indicated that he was a truck driver, that he 
drove long distances everyday, and that he had difficulty 
moving his right leg from pedal to pedal because the knee 
buckled.  He also stated that his disability interfered with 
his daily activities as he had difficulty walking.    

On evaluation of the right knee, the knee appeared normal 
without deformity or swelling.  There was tenderness in the 
right knee just medial to the patellar, but no laxity or 
subluxation.  Flexion was from 0 to 130 degrees with pain 
starting at 120 degrees.  Extension was to 0 degrees with 
discomfort on full extension.  The medial and lateral 
collateral ligaments were stable, as were the anterior and 
posterior cruciate ligaments.  The medial and lateral menisci 
were stable.  The McMurray's (meniscus) and Lachman's 
(ligament) tests were negative.  

It was reported that active range of motion produced 
weakness, fatigue, and pain. An MRI revealed mild effusion 
and the menisci and posterior cruciate ligament were 
unremarkable, but the anterior cruciate ligament was not 
completely visualized.  

Private medical records show that in April 2005 the veteran 
complained of right knee pain.  The pertinent finding was a 
positive McMurray's test, indicative of a meniscal injury.  
In April 2007, a MRI of the right knee showed one or more 
loose bodies in the anterior central joint space, 
chondromalacia patella and osteoarthritis, and an intra-
articular ganglion cyst near the anterior and medial base of 
the posterior cruciate ligament.  [The undersurface tear of 
the lateral meniscus was on the left knee]. 
   
In May 2007, the veteran testified that right knee pain was 
partially relieved with medication and keeping the knee in a 
neutral position.  He stated that he had trouble on the job, 
getting in and out of his truck and moving a converter dolly, 
and that his knee started to bother him after about an hour 
of driving.  He indicated that he had twelve flare-ups in six 
months and that the knee gave way, locked, and swelled on 
occasion. 

On VA examination in September 2007, the veteran complained 
of constant right knee pain, which was aggravated by and 
interfered with daily activities such as sitting, standing, 
walking, climbing stairs, or getting into or out of a 
vehicle.  The veteran stated that on the job his knee 
bothered him getting in and out of his truck and after 
sitting for a long time.  He denied heat, redness, 
instability, heat, redness, giving way, locking, dislocation, 
subluxation, fatigability, or lack of endurance. 

Evaluation of the right knee revealed no deformity, swelling, 
or palpable tenderness, but the veteran had a severe limp 
favoring the right knee.  Flexion was from 0 to 85 degrees 
with pain and extension was to 5 degrees with pain.  There 
was no laxity or instability.  The McMurray's test was 
negative as was the Lachman's test.  Active range of motion 
did not produce weakness, fatigue, or incoordination.    

Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The right knee disability currently has separate ratings of 
10 percent under Diagnostic Codes 5010 and 5260 and under 
Diagnostic Codes 5010 and 5261.  

Under Diagnostic Code 5010, arthritis is rated on the basis 
of limitation of motion.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, and flexion limited to 30 degrees is 20 
percent disabling. 

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling.  Extension limited to 15 degrees is 
20 percent disabling. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In any form of 
arthritis, painful motion is also a factor.  38 C.F.R. § 4.59

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5257 that provides a 10 percent rating for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability

A separate rating may be assigned for limitation of flexion, 
for limitation of extension, and for recurrent subluxation or 
lateral instability.

Analysis

As for limitation of flexion, on VA examinations in 2004 and 
2007, flexion was at most limited to 85 degrees with pain.  
As flexion was not limited to 30 degrees, the criteria for 
the next higher rating, 20 percent, based on limitation of 
flexion, considering functional loss due to pain, weakness, 
excess fatigability, pain on movement, swelling, atrophy, or 
painful motion, have not been met.  38 C.F.R. §§ 4.40, 4.45, 
4.59, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 
(1995).



As for limitation of extension, on VA examinations in 2004 
and 2007, extension was at most limited to 5 degrees with 
pain.  As extension was not limited to 15 degrees, the 
criteria for the next higher rating, 20 percent, based on 
limitation of extension, considering functional loss due to 
pain, weakness, excess fatigability, pain on movement, 
swelling, atrophy, or painful motion, have not been met.  
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Code 5260; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

As for a separate rating based on subluxation or instability 
under Diagnostic Code 5257, is not warranted as there is no 
objective evidence of recurrent subluxation or lateral 
instability.

On VA examination in July 2004, the veteran complained pain 
made his knee buckle.  On evaluation of the right knee, there 
was no subluxation or laxity.  The medial and lateral 
collateral ligaments were stable, as were the anterior and 
posterior cruciate ligaments.  The Lachman's test was 
negative.  

Private medical records show that in April 2005 the veteran 
complained of right knee pain.  The pertinent finding was a 
positive McMurray's test, indicative of a meniscal injury.  
In April 2007, a MRI of the right knee showed one or more 
loose bodies in the anterior central joint space.  In May 
2007, the veteran testified that his right knee gave way, 
locked, and swelled on occasion.  On VA examination in 
September 2007, there was no laxity or instability.  The 
Lachman's test was negative. 

Although the veteran testified that his knee gives way and 
locks on occasion, the objective findings do not show 
recurrent subluxation, that is, dislocation of a bone in the 
knee joint, or lateral instability, a function of the 
ligaments, as no ligament instability was identified.

From the effective dates of service connection, staged 
ratings are not warranted.  As the preponderance of the 
evidence is against the claims for initial higher ratings 
during the appeal period, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).  


Extraschedular Rating

Comparing the level of severity and symptomatology of the 
service-connected right knee disability with the rating 
criteria, the veteran's disability picture is contemplated by 
the rating schedule and the assigned ratings are adequate and 
no referral for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

An initial rating higher than 10 percent for degenerative 
joint disease and chondromalacia of the right knee with 
limitation of flexion is denied.  

An initial rating higher than 10 percent for intra-articular 
ganglion cysts of the right knee associated with the 
posterior cruciate ligament and an undersurface tear of the 
lateral meniscus with limitation of extension is denied   


REMAND

As the veteran timely expressed disagreement with the 
effective date assigned for service connection for the intra-
articular ganglion cysts, and as the RO has not yet issued a 
statement of the case, the Board is required to remand the 
claim.  Manlicon v. West, 12 Vet. App. 238 (1999)

Furnish the veteran a statement of the 
case on the claim for an earlier 
effective date for a grant of service 
connection for intra-articular ganglion 
cysts.  In order to perfect an appeal of 
the claim, the veteran must still timely 
file a substantive appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


